Citation Nr: 0517598	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected degenerative disc disease of the lumbar spine, 
currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher rating for service-
connected status post left shoulder arthroscopy for multiple 
dislocations, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1979 to July 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2000, a statement of the 
case was issued in June 2000, and a substantive appeal was 
received in August 2000.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Initially the veteran also appealed service connection for a 
left ankle disability.  Service connection for the veteran's 
left ankle disability was granted by a February 2005 
decision.  Since this is a full grant of benefits, this issue 
is no longer before the Board.  The veteran testified at a 
Travel Board hearing at the RO in October 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by chronic pain, some 
limitation of motion, and occasional flare-ups lasting a few 
days. 

2.  The veteran's service-connected status post left shoulder 
arthroscopy for multiple dislocations is manifested by  pain, 
crepitus, slight limitation of motion, and mild degenerative 
changes.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5010 (2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
status post left shoulder arthroscopy for multiple 
dislocations have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5203 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
RO letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in January 
1994 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with these issues.

Criteria and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's degenerative disc disease of the lumbar 
spine and his status post left shoulder arthroscopy for 
multiple dislocations.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbar Spine

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating intervertebral disc syndrome twice.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  A 10 percent evaluation is appropriate for mild 
intervertebral disc syndrome.  Postoperative, cured 
intervertebral disc syndrome is to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Additionally, under the old criteria Diagnostic Code 5292 
allowed for a 10 percent rating with slight limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted with moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was warranted with severe 
limitation of motion of the lumbar spine.

The veteran underwent a March 1999 VA examination.  At the 
examination the veteran reported that he first injured his 
back in service in 1978.  Then, in 1985 or 1988 he had a 
severe spasm in his back and he was unable to fully 
straighten.  As a result the veteran reported being in bed 
for three days.  The veteran reported giving up running as a 
result of radiation pain into his left leg and hip.  Upon 
examination the lumbar spine was full with pain at endpoint.  
His gait and posture were normal.  The examiner noted that a 
January 1995 X-ray reflected  degenerative disc disease.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine. 

The veteran received a spine X-ray in October 2002.  This X-
ray reflected mild degenerative disc disease changes through 
the lumbar spine with small anterior osteophytes.  Mild disc 
space narrowing at L4-5 and moderate disc space narrowing at 
L5-S1 with a vacuum disc phenomenon were found.  The 
radiologist found no evidence of subluxation.  The 
radiologist opined that the wedging of the L1 vertebral body 
was likely developmental.  The radiologist's impression was 
"mild degenerative disc disease changes in the lumbar spine 
from L1 through L5, and moderate degenerative disc disease 
changes at L5-S1."

The veteran received another X-ray in August 2003.  The 
radiologist found five lumbar type vertebral bodies without 
evidence of fracture, spondylolisthesis or gross destructive 
process.  He found mild stable disc space narrowing present 
at L4-5 with stable mild to moderate disc space narrowing 
present at L5-S1.  Stable minimal multi-level lumbar 
osteophytes were present.  The radiologist found that 
adequately visualized portions of the SI joints and sacral 
neural foramina were grossly within normal limits.  The 
radiologist's impression was "stable degenerative disc 
disease L4-5 and L5-S1 is stable minimal multi-level lumbar 
spondylosis."

The veteran underwent a more recent VA examination in April 
2004.  At the examination the veteran reported constant pain 
in his low back.  He reported having flare-ups twice a year 
during which he remains in bed for two to three days and is 
incapacitated.  The examiner noted that the veteran had 
complained in the past of radicular pain.  Upon examination 
the veteran was able to heel and toe walk without difficulty.  
His forward flexion was 80 degrees, extension of 20 degrees, 
rotation of 30 degrees, and lateral bending of 35 degrees 
bilaterally.  The examiner found no clonus and no palpable 
muscle spasm.  The veteran had symmetrical patellar tendon 
and Achilles tendon reflexes.  The examiner found moderated 
tenderness to palpation of his lumbar spine.  The examiner 
noted that X-rays reveled disc space narrowing at the L4-S1 
region with facet arthropathy and very mild changes in the 
"12-1 disc space region."  The VA examiner diagnosed 
"degenerative disc disease L5-S1."  The examiner opined 
that the veteran had "degenerative disc disease at L4-S1, as 
well as, some other changes at the 12-1 region.  These are 
more mild."  The examiner also found that the chronic low 
back pain with a radicular component was "mild to moderately 
disabling for him."              

In an addendum the April 2004 VA examiner noted that the 
veteran's major problem was related to his lumbar spine.  The 
medical record also indicated that the veteran had a large 
focal disc extrusion/herniation of the cervical spine based 
upon a January 2004 MRI.  In April 2005 the veteran provided 
a statement about both his low back and cervical spine 
claiming that he is "totally incapacitated" and limited in 
a lot of activities.  The veteran also claimed that he could 
not take pain medication because of his liver. 

The veteran would not be entitled to an increase under the 
new spine rating criteria.  In order to obtain the next 
higher rating of 20 percent for intervertebral disc syndrome 
under the new rating criteria the veteran must have 
incapacitating episodes with total duration of at least two 
weeks but less than four weeks during the past 12 months.  At 
the most recent examination the veteran explained he had 
incapacitating episodes twice a year lasting two to three 
days in duration.  There is no medical evidence that these 
incapacitating episodes were bed rest prescribed by a 
physician.  In any event, they do not last long enough to 
meet the next higher rating criteria.  Additionally, the 
veteran fails to meet the new spine rating criteria for a 20 
percent rating.  At the April 2004 the veteran's forward 
flexion was 80 degrees and his combined range of motion for 
thoracolumbar spine was 230 degrees.  In order to warrant a 
20 percent rating the veteran forward flexion would have to 
be limited to not greater than 60 degrees or his combined 
range of motion would have to be limited to not greater than 
120 degrees.     

However, the veteran is entitled to a 20 percent rating both 
under Diagnostic Code 5292 and 5293 of the old criteria.  The 
veteran complained of constant low back pain and the VA 
examiner found that the veteran's lumbar spine was mild to 
moderately disabling.  The veteran complained of flare-ups 
twice a year that lasted two to three days.  The VA examiner 
also found moderated tenderness to palpation of the low back 
and some radicular pain.  The veteran has some degree of 
limitation, as his flexion is limited to 80 degrees and his 
extension is limited to 20 degrees.  Giving the veteran the 
benefit of the doubt under 38 U.S.C.A. § 5107(b) the Board 
finds that his lumbar spine disability is best characterized 
as moderate disability.  The veteran would be able to obtain 
a 20 percent rating under both Diagnostic Code 5292 moderate 
limitation of motion and Diagnostic Code 5293 moderate 
intervertebral disc syndrome with recurring attacks.  See 
DeLuca.        

The veteran would not be eligible for a rating greater than 
20 percent under either criterion.  The medical evidence does 
not reflect a severe limitation of motion.  The veteran's 
range of motion recorded in the April 2004 VA examination is 
slightly less than normal.  Nor does the record reflect 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  In fact, the 
veteran reported only being incapacitated due to the low back 
for four to six days in a year.  Although he reported 
constant pain, there is no medical evidence that he is more 
severely incapacitated by his lumbar spine.  Consequently, 
the evidence of record supports a not greater than 20 percent 
rating.  

Status Post Left Shoulder Arthroscopy for Multiple 
Dislocations

The veteran's service-connected status post left shoulder 
arthroscopy for multiple dislocations has been rated by the 
RO under the provisions of Diagnostic Code 5203.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where there is malunion of the clavicle or scapula or where 
there is nonunion without loose movement.  A rating of 20 
percent is warranted where there is nonunion with loose 
movement or dislocation of the clavicle or scapula.  

Under Diagnostic Code 5201, a rating of 20 percent is 
warranted where the limitation of motion of the arm is at 
shoulder level.  A rating of 30 percent is warranted where 
the limitation of motion of the arm is midway between side 
and shoulder level.  A rating of 40 percent is warranted 
where the limitation of motion of the arm is 25 degrees from 
side.  

At the March 1999 VA examination the veteran reported 
injuring his left shoulder in-service in 1978 and again in 
1983.  The veteran reported that in 1983 the shoulder was 
dislocated.  The veteran reported that it was dislocated an 
additional 6 or 7 times and he subsequently had surgery in 
1984.  The VA examiner noted that service records reflected 
an arthroscopy.  Upon examination the left shoulder's range 
of potion was full with pain at endpoint.  His range of 
motion with regard to his elbows was full.  The examiner 
diagnosed status post left shoulder arthroscopy for multiple 
dislocations.  The examiner also noted that the X-ray was 
normal.  

The veteran was given a left shoulder X-ray in October 2002.  
The radiologist found no evidence of a sequela of previous 
dislocation, no evidence of an osseous Bankart lesion, and no 
evidence of a Hill-Sachs deformity.  The radiologist noted, 
however, that the veteran does have a history of dislocation.  
The radiologist found that the "osseous structures are 
normal in appearance although the humeral head appears 
slightly inferiorly subluxed which may be related to 
ligamentous or capsular laxity."  Upon examination the 
radiologist noted that the humeral head was located in the 
glenoid.  The radiologist's impression was "slight inferior 
displacement of the humeral head and glenoid likely secondary 
to degree of ligamentous or capsular laxity."  In all other 
respects the radiologist found the X-ray of the veteran's 
left shoulder normal.

 At the April 2004 VA examination the veteran reported an 
injury in 1985 which caused a dislocation.  The veteran 
reported that he had recurrent problems with instability and 
eventually underwent a Putti-Platt procedure.  The veteran 
complained that he still had pain and crepitus in the 
shoulder joint and he felt as if it would go out again.  The 
veteran reported some difficulty raising his hand to extreme 
elevation.  Upon examination the veteran's left shoulder 
range of motion was 140 degrees of forward flexion, 140 
degrees of abduction, 60 degrees of external rotation, and 70 
degrees of internal rotation.  The examiner found the veteran 
had a positive crepitus in the glenohumeral joint.  The 
examiner found the veteran's rotator cuff strength strong and 
his internal and external rotation symmetrical.  The examiner 
found no problems down his left hand.  The examiner found 
excellent strength in the veteran's trapezius muscle, biceps, 
and triceps.  The examiner found mild pain over the veteran's 
AC joint but no pain over his biceps tendons.  The examiner 
also found positive impingement.  The examiner noted that the 
shoulder X-ray reflected mild degenerative changes. The VA 
examiner's impression was recurrent shoulder disability 
status post Putti-Platt procedure.  The examiner found mild 
crepitus in the shoulder and minimal degenerative changes 
from the X-ray.  In an addendum the VA examiner noted that 
with the veteran's cervical spine condition may be causing 
some of his complaint of pain.      

Based on the medical evidence of record the veteran would not 
be entitled to a rating greater than 10 percent.  Under 
Diagnostic Code 5203 the veteran would either have to have 
dislocation of his left shoulder or nonunion with loose 
movement.  Although the veteran's medical history indicates 
dislocation of his shoulder in the past, there is no evidence 
of current dislocation.  In fact, the X-ray revealed no 
evidence of a sequela of previous dislocation.  Likewise, 
there is no evidence of loose movement in the left shoulder.  
Under Diagnostic Code 5201 the veteran's arm range of motion 
would have to be limited to shoulder level.  In fact his left 
shoulder's flexion and abduction are 140 degrees.  
Consequently, the veteran is not entitled to a rating in 
excess of 10 percent.        

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a disability rating of no greater than 20 
percent for the veteran's service-connected degenerative disc 
disease of the lumbar spine is warranted.  To this extent, 
the appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected status post left shoulder 
arthroscopy for multiple dislocations is not warranted.  To 
this extent, the appeal is denied. 

 



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


